Citation Nr: 9924346	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a service 
connected postoperative left knee injury with traumatic 
arthritis, to include the issue of whether a reduction in 
rating from 30 percent to 10 percent, effective November 1, 
1996, was proper, and to include the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1998).

2.  Entitlement to an increased evaluation for a service 
connected postoperative residuals, right knee injury, to 
include the issue of whether a reduction in rating from 30 
percent to 10 percent, effective November 1, 1996, was 
proper, and to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
December 1989.  

This appeal arises from an August 1996 rating decision of the 
Houston, Texas regional office (RO) that determined that a 
reduction from 30 percent to 10 percent, effective November 
1, 1996, was warranted for postoperative left knee injury 
with traumatic arthritis, and that determined that a 
reduction from 30 percent to 0 percent, effective November 1, 
1996, was warranted for postoperative residuals, right knee 
injury.  A Notice of Disagreement was filed in September 1996 
and a Statement of the Case was issued in April 1997.  A 
substantive appeal was filed in June 1997 with no hearing 
requested.  

In April 1996, the veteran requested a hearing.  In March 
1997, a hearing at the RO before a local hearing officer was 
held.
 
By rating action of April 1997, the evaluation of the 
veteran's postoperative residuals, right knee injury was 
increased to 10 percent, effective from November 1, 1996.  
Therefore, the reduction in the rating of the veteran's 
postoperative residuals, right knee injury will be considered 
to be from 30 percent to 10 percent, effective November 1, 
1996.

By rating action of August 1997, service connection was 
granted for the arthritis of the left knee due to trauma, an 
evaluation of 10 percent was assigned.  As this rating is 
associated with the same disability on appeal, the evaluation 
of the service connected arthritis of the left knee due to 
trauma will be considered as part of the veteran's current 
appeal.

During the course of this appeal, the veteran has relocated 
to South Carolina, and his claim is now being handled by the 
Columbia, South Carolina RO.   

The issues of increased evaluation for the service connected 
postoperative residuals, right knee injury is the subject of 
the Remand portion of this decision as is the issue of a 
rating in excess of 10 percent for arthritis of the left 
knee.  The issues of entitlement to an extraschedular 
evaluation for service connected postoperative left knee 
injury with traumatic arthritis and postoperative residuals 
and for the right knee disabilities raised by the veteran but 
not yet adjudicated by the RO are the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  By rating action of February 1996, the RO proposed to 
reduce the disability evaluation assigned to the veteran's 
postoperative left knee injury with traumatic arthritis from 
30 percent to 10 percent based on a report of a VA 
examination.

2.  By rating action of February 1996, the RO proposed to 
reduce the disability evaluation assigned to the veteran's 
postoperative residuals, right knee injury from 30 percent to 
0 percent based on a report of a VA examination.

3.  In an August 1996 rating action, the decision to reduce 
the evaluation of the veteran's postoperative left knee 
injury with traumatic arthritis from 30 percent to 10 percent 
was made final, effective from November 1, 1996.

4.  In an August 1996 rating action, the decision to reduce 
the evaluation of the veteran's postoperative residuals, 
right knee injury from 30 percent to 0 percent was made 
final, effective from November 1, 1996.

5.  By rating action of April 1997, the evaluation of the 
veteran's postoperative residuals, right knee injury was 
increased to 10 percent, effective from November 1, 1996.

6.  The reductions in ratings were based on an inadequate 
examination.

7.  Instability of the left knee is already evaluated at the 
maximum schedular evaluation permitted by regulation.


CONCLUSIONS OF LAW

1.  The reduction in rating from 30 to 10 percent for service 
connected postoperative left knee injury with traumatic 
arthritis was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344, 4.2 (1998).

2.  The reduction in rating from 30 to 10 percent for service 
connected postoperative residuals, right knee injury was not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 3.344, 4.2 (1998).

3.  A current rating in excess of 30 percent for service 
connected postoperative left knee injury based on instability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ .1, 4.2, 4.7, Diagnostic Code 
5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In service, the veteran received treatment for a left knee 
disability.  He had an arthroscopy of the left knee.  
Additionally, the veteran had mild right knee strain.  

By rating action of May 1990, service connection for 
postoperative residuals, left knee injury with traumatic 
arthritis was granted with an evaluation of 10 percent from 
December 10, 1989.  Service connection was also granted for 
residuals, right knee injury with an evaluation of 0 percent 
from December 10, 1989.

By rating action of May 1991, a 100 percent temporary total 
rating was assigned for the veteran's service connected 
postoperative left knee injury with traumatic arthritis from 
September 25, 1990 based upon his need for convalescence.  
From November 1, 1990, a 20 percent rating was assigned. 

By rating action of June 1992, the evaluation of the 
veteran's service connected postoperative left knee injury 
with traumatic arthritis was reduced to 10 percent from 
November 12, 1991.  The evaluation of the veteran's service 
connected residuals of a right knee injury was increased to 
10 percent from August 13, 1991.  Effective February 26, 
1992, a temporary total rating based upon his need for 
convalescence was assigned.  Effective April 1, 1992, a 10 
percent schedular rating was assigned.

By rating action of September 1992, the evaluation of the 
veteran's service connected residuals right knee injury, was 
increased to 20 percent from August 3, 1991.  From February 
26, 1992, a temporary total rating based upon his need for 
convalescence was assigned.  From April 1, 1992, a 20 percent 
schedular rating was assigned.

By rating action of February 1993, a temporary total rating 
was assigned for the veteran's service connected residuals, 
right knee injury, postoperative from November 11, 1992.  
From January 1, 1993, a 20 percent schedular rating was 
assigned.

By rating action of August 1993, the evaluation of the 
veteran's service connected postoperative residuals, right 
knee injury was increased to 30 percent from March 28, 1991.  
A temporary total rating based upon his need for 
convalescence was assigned from February 26, 1992.  This was 
followed by a schedular rating of 30 percent from April 1, 
1992.  From November 11, 1992, a temporary total rating based 
upon his need for convalescence was assigned followed by a 
schedular rating of 30 percent from January 1, 1993.  The 
evaluation of the veteran's service connected postoperative 
left knee injury with traumatic arthritis was increased to 30 
percent from November 1, 1990.

On a VA examination in October 1995, it was noted that the 
veteran stated that he first had difficulties with his knees 
dating back to the mid-1980s when he was in the service.  He 
underwent meniscectomy and lateral release of his patella.  
He ultimately had an anterior cruciate ligament 
reconstruction.  This was then followed by two other surgical 
procedures, apparently arthroscopic in nature, for 
debridement.  He had difficulties with his right knee 
beginning in approximately 1992.  He underwent a meniscectomy 
and an anterior cruciate ligament reconstruction.  Subsequent 
to his convalescence, the veteran had required no further 
surgical procedures to either knee.  The veteran complained 
of pain of both knees.  

On examination, there was no evidence of thigh atrophy.  The 
thigh measurements were equal bilaterally at 251/2 inches in 
circumference in the mid-thigh areas.  Joint line 
measurements were equal bilaterally at 16 inches.  On the 
right side, there was noted to be a prepatellar incision for 
the anterior cruciate ligament reconstruction as well as a 
lateral upper patellar pole incision.  On the left side, the 
veteran had a medial parapatellar incision and a medial 
posterior horn incision.  He had an incision over the lateral 
femoral condyle as well as prepatellar incision for the 
anterior cruciate ligament reconstruction.  Both knees 
extended to 0 degrees, both flexed to approximately 130 
degrees.  The medial and lateral ligaments were sound both in 
extension and at 30 degrees of flexion.  The examiner was 
unable to detect any drawer sign on either side, indicating a 
satisfactory reconstruction of the anterior cruciate 
ligaments.  Both patellae were movable without crepitus or 
grating.  The x-rays of both knees showed that no significant 
osseous or soft tissue abnormalities were seen.  The 
diagnostic impressions included postoperative status anterior 
cruciate ligament reconstruction, right knee and 
postoperative status meniscectomy and anterior cruciate 
ligament reconstruction and patellar release, left knee.

In February 1996, the RO issued a rating decision that 
proposed a reduction in the evaluation of the veteran's 
service connected right knee, postoperative residuals from 30 
percent to 0 percent.  Considering the findings of the 
October 1995 VA examination, the RO found that the evidence 
of record did not support an evaluation of 30 percent.  The 
range of motion was normal, the medial and lateral ligaments 
were sound both in extension and at 30 degrees of flexion, no 
drawer sign was detected, the patellae was movable without 
crepitus or grating, and x-rays found no significant osseous 
or soft tissue abnormalities.  The RO additionally proposed a 
reduction in the evaluation of the veteran's service 
connected left knee postoperative residuals from 30 percent 
to 10 percent.  Considering the findings of the October 1995 
VA examination, the RO found that the evidence of record did 
not support an evaluation of 30 percent.  The left knee 
extended to 0 degrees and flexed to 130 degrees, no drawer 
sign was detected, the left patellae as movable without 
crepitus or grating, x-rays found no significant osseous or 
soft tissue abnormalities, and previous medical evidence 
noted traumatic arthritis.  

The veteran was sent a letter that referenced the proposed 
reduction that same month.  Therein, he was advised that the 
reduction would not become final until 60 days from the date 
of the letter.  Within those 60 days, he was also informed 
that he could submit evidence showing that the proposed 
reduction should not be taken.

In April 1996, the veteran indicated that he disagreed with 
the October 1995 VA examination and requested a hearing.  

By a rating action dated in August 1996, the disability 
evaluation for the veteran's service connected postoperative 
residuals, right knee injury was reduced from 30 percent to 0 
percent from November 1, 1996.  The disability evaluation for 
the veteran's service connected postoperative left knee 
injury with traumatic arthritis was reduced from 30 percent 
to 10 percent from November 1, 1996.  

In September 1996, the veteran argued that his bilateral knee 
disabilities remained symptomatic.  In support thereof, he 
submitted a MRI report from Charmaine Carter, M.D. from April 
1996.  The MRI of the right knee showed that the medial 
meniscus appeared normal.  The posterior horn of the lateral 
meniscus was small and irregular probably from a previous 
surgical removal.  The posterior half of the middle third was 
also gone.  The anterior horn appeared normal.  There was 
fatty change in the remnant of the posterior horn of the 
lateral meniscus, possibly representing ossification of the 
remnant.  The veteran's plain film examination was not 
available for confirmation.  The veteran had had an anterior 
cruciate ligament replacement which appeared intact.  Metal 
artifacts were noted in the distal femur and proximal tibia.  
The posterior cruciate ligament was intact.  The medial 
collateral ligament and lateral collateral ligament were 
intact.  The quadriceps tendon appeared normal.  The 
infrapatellar tendon was thickening, probably from previous 
surgery.  There was cartilage heterogeneity and irregularity 
in the lateral compartment.  The cartilage in the medial 
compartment appeared relatively normal.  The patellar 
cartilage was normal.  Osteophytes were noted in all three 
compartments indicating osteoarthritis.  There was a tiny 
amount of fluid in the joint space.  There was no Baker's 
cyst.  The lateral retinaculum appeared thickened and 
irregular in a few places, consistent with the veteran's 
previous history of lateral patellar release.  The 
impressions included status post anterior cruciate ligament 
repair, markedly degenerated menisci, osteoarthritis with 
osteophytes, cartilage heterogencity, and mild cortical 
irregularities, small effusion without Baker's cyst, 
thickening of the medial collateral ligament probably due to 
chronic injury, thickening and irregularity of the lateral 
retinaculum.  

The MRI of the left knee showed that the menisci were 
markedly abnormal with most parts missing or completely 
degenerated and only a few remnants of the menisci remaining.  
The veteran had an anterior cruciate ligament repair which 
appeared intact.  The proximal collateral ligament was 
intact.  There was thickening of the medial collateral 
ligament, indicating chronic sprain or old injury.  The 
lateral collateral ligament was intact.  The quadriceps 
tendon and infrapatellar tendon were intact.  The 
infrapatellar tendon was thickened, possibly due to the 
veteran's previous surgery.  Metal artifacts were noted in 
the proximal tibia and in the distal femur.  There was marked 
heterogenity of the single intensity of the cartilage at the 
tibial plateaus and femoral condyles.  Mild cortical 
irregularity was noted in the medial and lateral 
compartments.  Osteophytes were noted in all three 
compartments.  There was a small joint effusion without 
Baker's cyst.  The impressions included status post anterior 
cruciate ligament repair, "mild severe" in the lateral 
compartment, and marked irregularities and degeneration or 
post surgical removal of the posterior horn of the lateral 
meniscus, ossification of the remnant of the posterior horn 
of the lateral meniscus.  

A November 1996 report from G. Steven White, M.D., indicates 
that the veteran was seen for an evaluation of his right and 
left knees.  The veteran's left knee showed a range of motion 
of 0-110 degrees.  He had a mild effusion.  He had had 
previous medial and lateral meniscectomies and lateral 
release.  He had a 1+ Lachman's, 1-2+ drawer, 1+ medial 
collateral ligament instability, and a 1+ lateral collateral 
ligament instability.  The right knee showed 0-110 degree 
range of motion.  The x-ray showed degenerative changes, bi-
compartmental.  The veteran had a positive Lachman's and 
negative anterior drawer.  His quadriceps appeared to be in 
overall good condition.  According to the guides to 
evaluation of permanent impairment published by the American 
Medical Association, the veteran would have a 14 percent 
impairment of the left knee for loss of range of motion.  He 
would have a 15 percent impairment for arthritis.  The 
combined values of these would be a 20 percent impairment of 
the left lower extremity.  The right lower extremity would 
also have a 14 percent impairment due to loss of motion and a 
15 percent impairment for arthritis.  When combining the left 
and right lower extremity impairments, there was a 47 percent 
impairment of the lower extremities.  This resulted in a 19 
percent whole person impairment.  The veteran would be unable 
to crawl, stoop, kneel, squat, climb, lift, or carry with any 
repetition.  

At the March 1997 RO hearing, the veteran testified that he 
was currently being treated for both knees; he had swelling 
and sharp pains.  He was on medication for his arthritis.  
The pain was constant.  He had swelling every day.  He was 
unable to walk for more than a block.  The veteran would wear 
a plastic brace to keep his leg warm and he had braces to 
help him walk, if his legs would swell.  These braces were 
prescribed in 1991 after his surgeries.  He would currently 
wear the braces once a week.  He had numbness in the right 
thigh and tingling in his leg.  He fell in February 1997 
because his leg gave out.  He was unable to stand from more 
than 10 to 15 minutes.  Climbing stairs was painful.  He was 
having difficulties in doing his job.  

In an April 1997 report, Dr. White indicated that the veteran 
was seen in January 1997 for follow up for bilateral knee 
arthritis.  He had no significant change in his medical 
condition from the evaluation in November 1996.

By rating action of April 1997, the evaluation of the 
veteran's postoperative residuals right knee injury with x-
ray evidence of degenerative changes was increased to 10 
percent.

In a June 1997 report, Dr. White indicated that the veteran 
was seen for follow up for difficulties involving his right 
and left knees.  As had been documented in previous notes, 
the veteran had osteoarthritis affecting his right and left 
knees.  He was status post torn anterior cruciate ligaments 
of his right and left knees.  He had had meniscal tears 
involving the right and left knees.  He had had a lateral 
retinacular release affecting his left knee.  The veteran's 
previous evaluations had shown 1+ Lachman's, 2+ anterior 
drawers, and no pivot shift.  On his anterior cruciate 
ligament evaluations, he had a 1+ medial instability and 1+ 
lateral instability involving his left knee.  His left knee 
showed a range of motion of 0-110 degrees.  The right knee 
showed similar changes.  He had a 1+ medial instability, no 
lateral instability, +1 Lachman's, and a negative anterior 
drawer.  His quadriceps muscles appeared to be symmetrical.  
Radiographic evaluation of his knees showed osteoarthritis 
affecting the medial and lateral femoral tibial joints of 
both knees.  The veteran's impairment had not changed since 
1996, when he was rated as having a 19 percent whole person 
impairment.  The veteran was unable to crawl, stoop, kneel, 
squat, climb, lift, or stand for prolonged periods of time.  

On a VA examination in June 1998, the examination of the left 
knee revealed that there were five linear and diagonal scars 
on the left knee.  He had scars ranging from the medial 
collateral ligament area to the medial parapatellar area, 
midline lateral parapatellar area, and lateral hamstring 
area.  This was in addition to multiple arthroscopic portal 
scars.  All scars were well healed.  There was patchy 
desensitization on the anterior aspect of the knee.  The knee 
was tender to palpation throughout, but especially along the 
medial and lateral joint lines.  The parapatellar area was 
less tender.  The anterior patella was somewhat tender in the 
area of a bone graft harvest for bone patella tendon bone 
autograft.  The range of motion of the knee was from 0 to 120 
degrees of flexion beyond which was painful.  McMurray's test 
was unable to be performed due to pain on the part of the 
veteran.  Lachman's test was slightly lax but appeared to 
have a firm end point.  There was slight shift with pivot 
shift testing.  There was no excessive internal or external 
rotation of the tibia on the femur.  There was no posterior 
sag or quadriceps active drawer.  

The examination of the right knee revealed that the veteran 
had three scars present on the right knee.  A lateral scar 
was described as a childhood injury by the veteran.  He had a 
midline and a medial scar also on the right knee.  These 
scars were well healed.  The veteran was also tender over the 
anterior patella consistent with his patella tendon autograft 
on this side.  He had tenderness primarily over the lateral 
parapatellar area and the lateral joint line, but also on the 
medial joint line on the medial parapatellar area of the 
right knee.  The range of motion was from 0 to 125 degrees.  
Lachman's test had a firm end point and pivot shift was 
negative.  McMurray's appeared to be negative but the veteran 
had difficulty with cooperation.  The veteran was examined 
ambulating with and without his braces.  Without his braces, 
he walked with exaggerated care but no specific limp.  With 
his braces, he walked with more ease.  His braces were 
anterior cruciate ligament type braces, bilaterally.  They 
appeared to be custom fitted.  The x-rays showed moderate 
degenerative change in the medial and lateral compartment 
with minimal degenerative change in the patellofemoral 
compartment, bilaterally.  The impression included bilateral 
knees with multiple surgical procedures for intraarticular 
pathology including meniscal disruption, anterior cruciate 
ligament reconstruction and tight lateral retinaculum.  The 
examiner was unsure whether he had a single or more than one 
anterior cruciate ligament reconstruction on the left knee, 
as he appeared to have had a lateral incision for tendon 
harvest.  He did not describe any other procedures, so the 
examiner was unsure exactly what the nature of that incision 
entailed.  He had pain out of proportion to physical findings 
at this time.  It was felt that this might have been due to 
early degenerative joint disease of the patellofemoral and 
femorotibial joint.  Radiographic evidence was suggested to 
confirm the presence of arthritis.

By rating action of August 1998, service connection for 
arthritis due to trauma of the left knee was granted with an 
evaluation of 10 percent from July 1, 1997.  Service 
connection for arthritis due to trauma of the right knee was 
denied.

II.  Analysis

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and to allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the October 1995 VA 
examination, the RO issued the February 1996 rating decision 
proposing to reduce the rating of the veteran's postoperative 
residuals, right knee from 30 percent to 0 percent and the 
rating of the veteran's postoperative residuals, left knee 
from 30 percent to 10 percent.  The RO indicated that the 
decision would not become final until the veteran was 
afforded full due process.  In August 1996, the RO issued a 
rating decision reducing the rating of the veteran's service 
connected postoperative residuals, right knee injury from 30 
percent to 0 percent and reducing the rating of the veteran's 
service connected postoperative left knee injury with 
traumatic arthritis from 30 percent to 10 percent, effective 
November 1, 1996.  In a rating action in April 1997, the 
evaluation of the veteran's postoperative residuals, right 
knee injury was increased to 10 percent, effective November 
1, 1996.

Nevertheless, compliance with 38 C.F.R. §§ 3.105 is not 
solely determinative of the issue of whether the reduction in 
rating was proper.  In any rating reduction case, BVA is 
required to establish, by a preponderance of the evidence and 
in compliance with 3.344(a), that a rating reduction is 
warranted.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  
Moreover, the RO is required to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  

As noted above, in addressing the propriety of a reduction, 
consideration must be given to 38 C.F.R. § 3.344(a), which 
provides in pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

In this case, the 30 percent rating for the veteran's 
postoperative left knee injury with traumatic arthritis had 
been in effect for more than five years and therefore the 
provisions of 38 C.F.R. § 3.344(a) apply.  The 30 percent 
rating for the veteran's postoperative residuals, right knee 
injury had been in effect from March 1991, with temporary 
grants of a 100 percent rating on two occasions since that 
time, with the evaluation continuing at 30 percent since 
January 1993.  While the 30 percent rating has not been 
continuously in effect at the same level for more than five 
years, it has not been lower than 30 percent.  Additionally, 
in this case, the analysis regarding whether the reduction of 
the veteran's postoperative residuals, right knee injury was 
proper is the same under the provisions of 38 C.F.R. § 
3.344(a) and (c).
 
In rating reduction cases, consideration must also be given 
to other applicable criteria as follows:  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.
 
The 30 percent rating disability assigned to the veteran's 
service connected postoperative left knee injury with 
traumatic arthritis and postoperative residuals, right knee 
injury was based on evidence that the veteran had severe 
impairment with limitation of motion, antalgic gait, and 
instability despite three operations of the left knee and two 
of the right knee.  On the October 1995 VA examination, the 
veteran complained of pain of the knees.  The examination of 
both knees showed extension at 0 degrees and flexion was 130 
degrees.  The Board observes that the examination report did 
not contain any findings regarding the veteran's subjective 
complaints of increased pain.  The findings from the October 
1995 VA examination formed the basis upon which the veteran's 
30 percent rating for postoperative left knee injury with 
traumatic arthritis was reduced to 10 percent and the 
veteran's 30 percent rating for postoperative residuals, 
right knee injury was reduced to 0 percent.  However, it is 
noted that the noncompensable rating for the right knee was 
increased to 10 percent, effective from the date of 
reduction.

The October 1995 VA examination findings did not include 
notation as to whether there was limitation of motion based 
on pain or use.  This is contrary to the provisions of 38 
C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In other words, in its decision to reduce 
the rating of the veteran's service-connected postoperative 
left knee injury with traumatic arthritis and to reduce the 
rating assigned the veteran's service connected postoperative 
residuals, right knee injury, the RO relied on a VA 
examination that was not complete.  The Board finds that the 
prejudicial effect of this error cannot be rectified after 
the fact, and that the restoration of the veteran's 30 
percent disability evaluation for postoperative left knee 
injury with traumatic arthritis is warranted and the 
restoration of the veteran's 30 percent disability evaluation 
for postoperative residuals, right knee injury is warranted.  
In so deciding, it appears from the rating actions that the 
30 percent assigned for each knee was based on instability 
under Diagnostic Codes 5257.  It does not appear that that 
the 30 percent rating for the left knee was based on 
limitation of motion as the diagnostic code cited when the 30 
percent was granted was 5010-5257.  There is no 30 percent 
rating under Diagnostic Code 5010, but there is a 30 percent 
rating under Diagnostic Code 5257.

As to the veteran's claims for an increased rating for 
arthritis of the left knee in excess of 10 percent and a 
rating for instability of the left knee in excess of 30 
percent, the Board finds the veteran's claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service 
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's postoperative left knee instability is 30 
percent disabling under Diagnostic Code (DC) 5257 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  This is 
based on the restoration of the 30 percent rating by the 
undersigned.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, 30 percent rating contemplates 
severe recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. Part 4, Diagnostic Code 5257.  This is the 
highest evaluation assignable for instability of the knee 
under this Diagnostic Code.  According, an evaluation in 
excess of 30 percent is not warranted.


ORDER

Restoration of the 30 percent disability evaluation for the 
service connected postoperative left knee injury rated on the 
basis of instability is granted, subject to the applicable 
criteria governing the payment of monetary benefits.  A 
current evaluation in excess of the thirty percent based on 
instability is denied.

To the extent that the reduction in rating from 30 percent to 
10 percent for 
service connected postoperative residuals, right knee injury 
was improper, the appeal is granted.


REMAND

With regard to the right knee, in view of the determination 
the rating reduction was improper, the question now for our 
determination is the rating to be assigned the service 
connected postoperative residuals, right knee injury.  The 
veteran essentially contends that his service connected 
postoperative residuals, right knee injury is worse than 
currently evaluated, and warrants a higher disability rating.  
With regard to the left knee, the issue of the rating to be 
assigned the arthritis is still pending.

As to the service connection impairment of the postoperative 
residuals, right knee injury and the evaluation to be 
assigned left knee arthritis, the undersigned notes that an 
examination that addresses the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) has not been provided.  In that 
case, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") held that in 
evaluating a service connected disability involving a joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated that his 
symptoms would become worse with standing, climbing stairs, 
and walking.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements.  
As the veteran has described leg numbness, he should 
additionally be afforded a neurological examination to 
determine whether the veteran has any neurological 
symptomatology attributable to his service connected 
postoperative residuals, right knee injury.

Moreover, the x-rays from the June 1998 VA examination show 
moderate degenerative changes.  Therefore, the RO must 
consider the principles of rating enunciated in VAOPGCPREC 
23-97 (July 1, 1997) (under certain circumstances, separate 
ratings may be assigned for separate manifestations of a knee 
disability) and VAOPGCPREC 9-98 (August 14, 1998).

Additionally, at the March 1997 RO hearing, the veteran 
contended that his knee disabilities interfered with his 
employment.  He stated that it was difficult for him to 
perform his duties.  His pay scale was affected because he 
could not perform many activities.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (1998).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1998).

In this case, the RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (The Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the postoperative residuals, 
right knee injury and left knee arthritis 
in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained. 

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of the service connected 
postoperative residuals, right knee 
injury and the limitation of motion, both 
actual and functional, of his left knee 
arthritis.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should indicate 
whether there is any ankylosis of the 
knees; and, if so, the position in 
degrees should be given.  If there is 
limitation of motion, the ranges of 
motion of each knee should be given in 
degrees, together with the normal ranges 
of motion.  For VA purposes, normal 
flexion is to 140 degrees and normal 
extension is to 0 degrees.  The examiner 
should be asked to determine whether the 
knees exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when each knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  All 
questions posed should be answered for 
each knee separately.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the postoperative residuals, right knee 
disability.  If so, all such 
manifestations should be described in 
detail, including any nerve which may be 
involved and the severity of any such 
disorder.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, VAOPGCPREC 
23-97, and to an extraschedular 
evaluation for service connected left 
knee disabilities and right knee 
disability.  If the extraschedular 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  Verification should also be 
included to the effect that the veteran 
was notified of the consequences of his 
failure to appear.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

